MATTER OF S

AND L— AND P

In VISA PETITION Proceedings
VP 13-1-45664
VP 13-1-45870
VP 13-1-45281
Decided by Board November 7, 1958
Nonquota status—Spouse of United States citizen—Recognition of foreign divorce decree and validity of subsequent marriage in Philippines.
Philippine law does not bar recognition of American divorce obtained by naturalized United States citizen husband (formerly a Philippine national) dissolving marriage contracted in Philippine Islands with Philippine spouse.
Husband's subsequent marriage in Philippine Islands held valid, permitting
acquisition of nonnuota status by second wife.
BEFORE THE BOARD

Discussion The cases come forward on appeal from the decisions
of the district director dated May 15, April 10, and July 9, 1958,
respectively, denying the visa petitions on the ground that a second
marriage cannot be lawfully effected in the Philippines when the
previous marriage has been terminated in the United States by
divorce.
These cases have been combined in consideration of the appeals
because they all involve basically the same facts. The petitioners
are all natives and former citizens of the Philippine Republic.

They were all previously married in the Philippine Islands to
Filipino girls. Petitioner S was first married on June 16, 1940,
in the Philippine Islands. This marriage was terminated by death
on April 9, 1946, and the petitioner married a second time on
May 11, 1951, in the Philippine Islands. The petitioner was naturalized on November 14, 1946, and he terminated his second marriage by a Colorado divorce which he obtained on September 20,
1956. His third marriage, to the beneficiary, occurred on February 7, 1958, in the Philippine Islands.
Petitioner L— was first married on January 4, 1952, in the
Philippine Islands. He became a naturalized citizen of the United
States on January 18, 1954. He obtained a divorce from his first
wife on February 20, 1958, in California and married the bene177

finery on March 11, 1958, in the Philippine Islands. Counsel
states that the petitioner was a United States resident even at the
time of the first marriage.
, was first married in the Philippine
The third petitioner, P
Islands on September 2,1, 1950. He became a naturalized citizen
of the United States on January 18, 1953, and obtained a divorce
from his wife in California on September 13, 1957. He married
the beneficiary in the Philippine Islands on November 3, 1957.
The facts then present a pattern common to all the cases. In
each case the petitioner, a native-born Filipino, married a Filipino
girl in the Philippine Islands, came to the United States and was
naturalized as a United States citizen, then obtained a divorce in
the United States and thereafter returned to the Philippine Islands
to marry a Filipino girl. The significant characteristic common to
all these cases is that the petitioner in each case was a United
States citizen at the time he obtained the divorce from his previous wife in the United States and of course was a United States
citizen at the time of the subsequent marriage. Therefore, insofar
as Philippine law was concerned, he had the status of an alien (a
United States citizen), who had obtained a foreign divorce from
his first Filipino wife and then had married a second Filipino girl.
The denial in each case was based upon a reply to an inquiry
dated December 3, 1957, to the Consulate General of the Philippines at San Francisco, California, couched in general terms requesting information as to whether a person who was previously
married to a national of the Philippines, now residing in the Philippine Islands, who had obtained a divorce in the United States,
would have his second marriage in the Philippine Islands recognized
under Philippine law as a valid marriage. The response to this
query was that the divorce obtained in the United States by the
husband from his first Filipino wife whom he married in the Philippines could not be recognized in the Philippines in view of Article
17, paragraph 3, of the Civil Code which provides as follows :
Prohibitive laws concerning persons, their acts or property, and those which
have for their object public order, public policy and good customs shall not be
rendered ineffective by laws or judgments promulgated, or by determinations
or conventions agreed upon in a foreign country.

The file indicates that this communication from the Philippine
Consulate General was the deciding factor in denying the visa petitions. In view of the fact that the communication was in response
to a general question which had not specifically set forth the nationality status of the petitioner, and in view of the broad language
of the section of Philippine law referred to, the communication does
not appear to furnish an authoritative basis upon which to predicate a denial.
178

The information which follows was obtained from Jovito R.
donga's book on "Private International Law" (Manila, 1957).
Pith the enactment of the new Civil Code, absolute divorce (a
.nculo) has been eliminated in the Philippines; only legal separaon---otherwise known as relative divorce, legal separation or di
orce a ve,e9a.9a et there (from bed and board)— by judicial interention, can be resorted to by the spouses.' Under the former law
In divorce, the grounds for divorce in the Philippines were adultery
in the part of the wife or concubinage on the part of the husband. 2
the former decisional law, persons, either nationals or domi- Under
ciliaries of the Philippines, might obtain a divorce decree abroad
which would be considered valid and entitled to recognition in the
Philippines, if they could prove that they had their bow fide
matrimonial domicile in the jurisdiction granting the divorce decree." However, after enactment of the new Civil Code, it appears
that any foreign divorce relating to citizens of the Philippine
Islands would not be recognized in that jurisdiction unless it be for
a cause and under conditions for which the courts of the Philippine
Islands would grant a divorce.'
In the light of the changes introduced by the new Philippine
1
Civil Code, it is pertinent to inquire whether I,_eo,ute
divorc es
are entitled to recognition in the Philippines. To answer the question, it ia necessary to consider separately foreign absolute divorce
decrees involving: (1) spouses who are citizens of the Philippines;
(2) spouses, both of whom are aliens; (3) spouses, one of whom is
a citizen of the Philippines. Under the principle of nationality
embodied in Article 15 of the new Code, Filipino couples cannot,
strictly speaking, obtain a divorce abroad which will be entitled to
recognition in the Philippines. No mutter how long husband and
wife, both Filipinos, may have resided in the United States, the
plain meaning of Article 15 in conjunction with the policy against
absolute divorces, is that a divorce decree they may obtain there
will have no value in the Philippines. The result is that they are
considered divorced in the United States but are still married insofar as Philippine law is concerned.'
Where the absolute divorce decree involves alien spouses, the
prevailing rule in jurisdictions following the nationality principle
is to recognize the decree, valid by their national law, in spite of
'Title tc, Book I, civil Code of the Philippines (Republic Act 356, effective August 1, 1550).
8ectien 1. Act No. 2710, in force from March 1917 until August 1050.
Alibnires v. Gamy, 42 Phil, 855 ; Goratreb v. Haskins, 50 Phil. =; Ala v.
Flers,er, 55 Phil. 551.
Barrette Gonzales v. Gonzales, 58 Phil. 67: &Mat v. Canson, 67 Phil. 207;
Area v. Javier, 50 O.C. 11583 (10541.
Snionga, Private International Law (24 ed.), pp. 218-0.

179

the fact that internal municipal law may not recognize absolute
divorce but only legal separation, or divorce from bed and board.'
If a divorced alien (not a Philippine national) residing or sojourning in the Philippines desires to marry there, the requirement imposed by law before a license is issued is for him to show that he
has the capacity to marry under his national law'
When only one of the spouses is a Philippine national, recognition of the divorce obtained by the non-Philippine alien will depend upon the circumstances of each case. Thus, if a Filipino
woman married an American but did not acquire United States
nationality by such marriage and the parties later obtained an absolute divorce in Nevada, the divorce might release the American,
but it does not dieeolve the marriage bond insofar ee the Filipino
wife is concerned from the standpoint of Philippine law. Those
Philippine nationals who are determined to disengage themselves
from the marital bonds may consider it worth all their expense and
time to renounce their nationality, embrace a new one, and obtain
a divorce which would be considered valid under the law of their
new nationality. They may later return to the Philippines and remarry there, without tear of inviting judicial comment on the effect
of their acts on the "good morals of the community." The doctrine
is that by changing nationality, a party changes his personal law
automatically; it is not a fraud against a divorce prohibition but

against the law of nationality. The conflicting policies must be
effectively harmonized and reconciled by an approach that takes
into account all relevant considerations, such as the element of good
faith, or the lack of it, on the part of one or both parties seeking
a divorce, the presence or absence of an attitude of evasion, and the
existence of children and their valid moral claim for protection and
support. ,
It is thus seen that while couples who are Philippine nationals
cannot obtain a divorce abroad which will be entitled to recognition in the Philippines under the new Civil Code, where the
divorce involves alien spouses, the foreign divorce will be recognized as valid under foreign law even though internal municipal
law does not recognize absolute divorces. When only one of the
spouses is a Philippine national, recognition will depend upon the
circumstances of each case. In the cases before us, it appears that
the petitioning husbands were long-time residents and domiciliaries
of the United States and were already naturalized United States
citizens at the time they obtained the divorce in this country and
at the time of their remarriage in the Philippines. Marriage
Recto v. Harden and Harden, G.R. No. L-6897, November 29, 1956.
', Article 66, Civil Code or the Philippines.
Salonga, Private International Law, pp. 248, 250, 255-6.

180

licenses must have been obtained in each instance setting forth the
marital status of the parties and showing a legal capacity to marry.
Under the principles of conflict of laws set forth above, and in
view of the fact that there is an absence of any showing that the
marriage was repugnant to a strong public policy of the matrimonial forum, it is concluded that these marriages may be recognized as valid for immigration purposes. The visa petitions will
be accordingly approved.
Order: It is ordered that the visa petitions be approved for
nonquota status on behalf of the respective beneficiaries.

181

